


Exhibit 10.63

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

FIRST AMENDMENT TO MANUFACTURING

AND DISTRIBUTION AGREEMENT
(EUROPE AND ROW)

 

ViroPharma SPRL, a private limited company organized under the laws of Belgium
(“ViroPharma”), and Stichting Sanquin Bloedvoorziening (Sanquin Blood Supply
Foundation), a foundation (stichting), incorporated under the laws of The
Netherlands (“Sanquin”), as of the 30th day of November, 2012 (the “Amendment
Effective Date”), are hereby entering into this First Amendment (this
“Amendment”) to that certain Manufacturing and Distribution Agreement (Europe
and ROW) by and between ViroPharma and Sanquin dated January 8, 2010 (the
“Agreement”).

 

WHEREAS, under the Agreement, Sanquin has agreed to grant to ViroPharma certain
exclusive distribution rights and to manufacture C1 esterase inhibitor for
distribution and sale by ViroPharma in certain countries; and

 

WHEREAS, in connection with ViroPharma’s pursuit of marketing authorization for
Cinryze in the European Union under the centralized procedure, ViroPharma met
with an objection from the European regulatory authorities to allow for such
marketing authorization for Cinryze in parallel to the existing marketing
authorization in certain European countries according to the mutual recognition
procedure for Sanquin’s products Cetor and/or Cebitor; and

 

WHEREAS, in light of the foregoing, and notwithstanding provisions of the
Agreement to the contrary, in order to optimize access to C1 esterase inhibitor
for patients in Europe, Sanquin is prepared to withdraw its products Cetor
and/or Cebitor (as the case may be) from the market in order for there to be no
obstruction for marketing authorization for Cinryze in the European Union under
the centralized procedure and to enable Sanquin to subsequently sell and
distribute ViroPharma’s product Cinryze in its place pursuant to a license to be
granted by ViroPharma to Sanquin, as set forth in this Amendment; and

 

WHEREAS, as further set forth in this Amendment, Sanquin’s withdrawal from the
market of its products Cetor and Cebitor will be in a controlled manner in order
to avoid interrupting the supply to patients already using these C1 esterase
inhibitor concentrate products; and

 

WHEREAS, subject to the terms of this Amendment, ViroPharma and Sanquin wish to
amend the Agreement to provide, among other things: (a) an expansion of the
ViroPharma Territory; (b) a license from ViroPharma to Sanquin to exclusively
commercialize Cinryze in certain countries both inside as well as outside
Europe; and (c) the allocation of responsibility between the Parties for price
applications in the European Union;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment and other good and valuable consideration, ViroPharma and
Sanquin agree as follows:

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

ARTICLE 1: DEFINITIONS.

 

1.1                   The Parties hereby amend the Agreement by inserting and
numbering the following definitions in Section 1.1 (Definitions) and by
renumbering the (existing) subsections of Section 1.1:

 

“Anticipated Transition Trigger Date” means the date when the Parties reasonably
expect the Transition Trigger Date to occur, as listed in Annex A mutually
identified by the Parties at least *** months before such anticipated transition
trigger date and mutually adjusted by the Parties thereafter as relevant facts
and circumstances become known.

 

“Product Transition” means Sanquin’s cessation of the sale and marketing of the
Cetor and Cebitor products and initiation of the sale and marketing, directly or
through distributors, as applicable, of the ViroPharma Product, on and around
the Transition Trigger Date, with the cooperation of ViroPharma and all in
accordance with Applicable Law and the provisions of this Agreement.

 

“Trademark” includes any word, name, symbol, color, designation or device or any
combination thereof, including any trademark, trade dress, brand mark, service
mark, trade name, brand name, logo or business symbol, whether or not
registered.  The Parties acknowledge and agree that Cinryze is a ViroPharma
Trademark.

 

“Transition Trigger Date” means, with respect to either a member state of the
European Union or a country outside the European Union, and in each case subject
to the requirements of Applicable Law, the later of (i) receipt by ViroPharma of
the Cinryze Marketing Approval; (ii) the setting of pricing for the ViroPharma
Product pursuant to Section 6.3 in such member state or non-European country;
(iii) confirmation by Sanquin that no Third Party is entitled to market Cetor or
Cebitor or the ViroPharma Product, or to prevent the sale and marketing of the
ViroPharma Product by ViroPharma or Sanquin, as the case may be, in such member
state or non-European country; and (iv) ViroPharma and Sanquin reasonably
agreeing that the ViroPharma Product is commercially available in such country.

 

“ViroPharma Product Improvements” means future forms or formulations of the
ViroPharma Product or any other products controlled by ViroPharma that contain
Product (including, but not limited to, any sub-cutaneous formulation), for any
indication.  For the avoidance of doubt, “ViroPharma Product Improvements” does
not include any ViroPharma Recombinant Product.

 

2

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“ViroPharma Recombinant Product” means each and any C1 esterase inhibitor
product, including any improvement to such product, manufactured using a
recombinant process and developed by or on behalf of ViroPharma.  For the
avoidance of doubt: (a) ViroPharma Recombinant Product is not a ViroPharma
Product; and (b) ViroPharma Recombinant Product does not include the exclusions
(i) and (iii) to ViroPharma Technology set forth in the definition of ViroPharma
Technology.

 

“ViroPharma Technology” means any existing or future information, trade secrets,
materials, know-how, inventions, and data (including process techniques,
standard operating procedures, methods, reports, protocols, clinical and safety
data), that (a) has been developed by ViroPharma in accordance with the
provisions of Section 3.3 and/or Section 15.2(b) of the Agreement; or (b) is or
becomes owned or controlled by ViroPharma outside the scope of the Agreement,
and that relates to any ViroPharma Product or ViroPharma Recombinant Product or
is useful for the development, manufacture, use, marketing, sale, or other
exploitation of any ViroPharma Product or ViroPharma Recombinant Product,
including any and all claims of patents and patent applications that claim a
ViroPharma Product or ViroPharma Recombinant Product or the manufacture or use
thereof that are owned (in whole or in part) by or licensed to ViroPharma, with
the right to grant sublicenses and including ViroPharma’s interest in Joint
Rights.  For the avoidance of doubt, “ViroPharma Technology” does not include
(i) Sanquin Technology; (ii) Sanquin’s interest in Joint Rights; and
(iii) intellectual property related to diagnostic technology improvement(s) or
functional tests using laboratory animals (“Certain Sanquin Diagnostic
Technology and Functional Tests”) arising under the Research Support Agreement
between the Parties dated as of February 22, 2011, as amended March 3, 2011,
which is also part of Sanquin Technology.

 

1.2                               The Parties hereby amend the Agreement by
deleting the definition “Regulatory Authority” in Section 1.1.32 in its entirety
and by replacing it with the following:

 

“Regulatory Authority” means any supra-national, federal, national, regional,
state, provincial or local regulatory agency, department, bureau, commission,
council or other government entity, including the US Food and Drug
Administration, the European Commission (including the EMA), and any other
entity exercising regulatory authority with respect to the reimbursement for, or
manufacture, marketing and/or sale of, any Product (including, without
limitation, the ViroPharma Product), and including any relevant

 

3

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

commercial entity whose approval is required for reimbursement purposes.

 

1.3                               All capitalized terms used but not otherwise
defined in this Amendment shall have the same meanings as in the Agreement.

 

ARTICLE 2: TERRITORY EXPANSION AND LICENSE GRANT.

 

2.1                                ViroPharma and Sanquin agree that, as of the
Amendment Effective Date, the ViroPharma Territory shall include the Sanquin
Precedent Countries, the Sanquin Partnered Countries (Europe) and the Designated
Sanquin Partnered Countries (ROW). Accordingly, the Parties hereby amend the
Agreement by deleting Section 2.1.7 in its entirety and replacing it with the
following as new Section 2.1.7:

 

2.1.7.                  “ViroPharma Territory” means Worldwide, including the
Sanquin Precedent Countries, the Sanquin Partnered Countries (Europe), and the
Designated Sanquin Partnered Countries (ROW), but (a) excluding the Excluded
Territory, and (b) including any country that becomes part of the ViroPharma
Territory in accordance with the provisions of Section 2.6.1 of this Agreement.

 

2.2                             In connection with the license grant set forth
in Article 2.5 of this Amendment, the Parties hereby amend the Agreement by
adding the following as new Sections 2.1.8 and 2.1.9:

 

2.1.8.                   “Licensed Territory” means the Sanquin Precedent
Countries, the Designated Sanquin Partnered Countries (ROW) (excluding, for the
avoidance of doubt, Brazil and Argentina) and any Target Country that becomes
part of the Licensed Territory in accordance with the provisions of Section 2.7
of this Agreement, but excluding any country that becomes excluded from the
Licensed Territory in accordance with the provisions of Section 2.6.1 of this
Agreement.

 

2.1.9.                 “Designated Sanquin Partnered Countries (ROW)” means the
countries indentified as such in Schedule A, as amended from time to time.

 

2.3                               Excluded Territory. In connection with the
expansion of the ViroPharma Territory as set forth in Article 2.1 of this
Amendment, the Parties hereby amend the Agreement by deleting Section 2.1.5 in
its entirety and replacing it with the following as new Section 2.1.5:

 

2.1.5                    “Excluded Territory” means the Sanquin Partnered
Countries (ROW) other than the Designated Sanquin Partnered Countries (ROW), but
excluding any country that becomes part of the ViroPharma Territory in
accordance with the provisions of Section 2.6.1 of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

2.4                               Additional Rights for Sanquin. The Parties
hereby amend the Agreement by adding the following as new Section 2.7.3:

 

2.7.3.                 To the extent that, in accordance with the procedures of
Section 2.7.1, Sanquin determines that ViroPharma’s rights as set out in
Section 2.2 shall lapse with respect to a Target Country that is not part of the
Licensed Territory, such Target Country shall become part of the Licensed
Territory and Schedule A shall be amended from time to time to reflect such
enlargement of the Licensed Territory.

 

2.5                               ViroPharma License Grant.

 

2.5.1                     In connection with the expansion of the ViroPharma
Territory and the Product Transition, the Parties hereby amend the Agreement by
adding the following as new Sections 2.8 and 2.9:

 

2.8                               Grants to Sanquin. Subject to the terms and
conditions of the Agreement, ViroPharma hereby grants:

 

2.8.1.                 to Sanquin, its sublicensees under Section 2.9.1, and
their respective Affiliates, the exclusive (including with regard to ViroPharma
and its Affiliates) right and license under the ViroPharma Technology,
ViroPharma’s Regulatory Documentation, and ViroPharma’s Trademarks, to import,
use, sell and offer for sale in the Licensed Territory, each ViroPharma Product,
ViroPharma Product Improvement and ViroPharma Recombinant Product, but only for
distribution, marketing, promotion, offering for sale, sale and supply in the
Licensed Territory.

 

2.8.2.                 to Sanquin, its sublicensees under Section 2.9.1, and
their respective Affiliates, the non-exclusive right and license under the
ViroPharma Technology to research and develop each ViroPharma Product and
ViroPharma Product Improvement (but not any ViroPharma Recombinant Product)
(a) under the Sanquin Early Stage Research Program or (b) as agreed to by the
Parties on discrete projects.

 

2.8.3.                 to Sanquin, the non-exclusive right and license under the
ViroPharma Technology, to use and sell, whether directly or through its
Affiliates, ViroPharma Product to ***, solely for the *** (as defined below),
subject to the provisions of Section 12.2.2.  For the avoidance of doubt, the
right and license set forth in this Section 2.8.3 shall not be deemed to
increase or amend the Licensed Territory.

 

5

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

2.9.                            Conditions to Grants to Sanquin.

 

2.9.1.                 Annex B hereto lists the sublicenses granted by Sanquin
which have been consented to by ViroPharma as of the Amendment Effective Date. 
From time to time, the Parties may amend Annex B in a writing signed by each of
them.

 

2.9.2.                 In order to facilitate Sanquin’s launch of ViroPharma
Product, ViroPharma Product Improvement and ViroPharma Recombinant Product, as
the case may be as well as Sanquin’s commercialization of the licensed rights
set forth in Section 2.8.1, ViroPharma and Sanquin shall, from time to time and
in the JSC, discuss and agree to the schedule for submission of regulatory
filings in order to obtain Regulatory Approval for each ViroPharma Product,
ViroPharma Product Improvement and ViroPharma Recombinant Product, as the case
may be, in each country in the Licensed Territory; provided, however, that
ViroPharma shall: (a) use its Commercially Reasonable Efforts to obtain such
Regulatory Approvals, taking into account Sanquin’s commercial interests, on a
timely basis; and (b) with Sanquin’s cooperation, begin implementing steps to
submit such regulatory filings no later than *** months after the Parties have
discussed and agreed to such schedule in the JSC, on a regulatory filing by
regulatory filing basis.

 

2.9.3.                 The Parties acknowledge and agree that ViroPharma’s
grants to Sanquin under Sections 2.8.1, 2.8.2 and 2.8.3 are not intended to
result in additional costs, expenses or charges to ViroPharma.  Accordingly, in
the event that the license to Sanquin in relation to any ViroPharma Product
under either of Sections 2.8.1, 2.8.2 or 2.8.3 requires any payment, including
but not limited to royalties or milestones, to a Third Party, and provided that
ViroPharma provides Sanquin with prior notice to Sanquin of such payment
obligation, Sanquin shall be liable for and will make such payment to such Third
Party, all in accordance with procedures to be reasonably agreed to by
ViroPharma and Sanquin.  The Parties acknowledge and agree that the additional
costs, expenses or charges to ViroPharma to be paid by Sanquin in accordance
with the foregoing shall reflect the actual additional pass-through costs,
expenses or charges that ViroPharma would be otherwise obliged to pay, in the
absence of this provision.

 

2.9.4                    (a) With respect to each distributor or sublicensee
appointed in each Sanquin Precedent Country, Sanquin shall (i) ensure that each
distributor or sublicensee (x) actively imports, uses, sells and offers for sale
any ViroPharma Product, ViroPharma Product

 

6

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Improvement or ViroPharma Recombinant Product only within the Sanquin Precedent
Countries, and does not import, use, sell or offer for sale any ViroPharma
Product, ViroPharma Product Improvement or ViroPharma Recombinant Product
actively or passively outside of the European Economic Area; and (y) complies
with all usage requirements of ViroPharma relating to the ViroPharma Trademarks;
and (ii) monitor the compliance of each such distributor or sublicensee, and act
to prevent any contravention of this Section 2.9.4(a) by a distributor or
sublicensee in a Sanquin Precedent Country.

 

(b) With respect to each distributor or sublicensee appointed in each Designated
Sanquin Partnered Country (ROW), Sanquin shall (i) ensure that each distributor
or sublicensee, whether actively or passively, imports, uses, sells and offers
for sale any ViroPharma Product, ViroPharma Product Improvement or ViroPharma
Recombinant Product only within its designated territory; (ii) include in each
arrangement with any such distributor or sublicensee that such distributor or
sublicensee shall (x) not be allowed to import, use, sell or offer for sale any
ViroPharma Product, ViroPharma Product Improvement or ViroPharma Recombinant
Product outside its designated territory; and (y) comply with all usage
requirements of ViroPharma relating to the ViroPharma Trademarks; and
(iii) monitor the compliance of each such distributor or sublicensee, and act to
prevent any contravention of this Section 2.9.4(b) by a distributor or
sublicensee in a Designated Sanquin Partnered Country (ROW).

 

2.9.5.                 Except as set forth in Section 2.9.3, ***.

 

2.9.6.                 Notwithstanding any provision of the Agreement to the
contrary, the Parties acknowledge and agree that they will negotiate
commercially reasonable terms relating to any ViroPharma Recombinant Product,
including transfer pricing, reasonable compensation to ViroPharma, and as set
forth in Sections 3.2.11 and 3.2.12, in all cases to be reasonably agreed to by
the Parties after taking into account, among other things, the *** and taking
into account the ***.

 

2.5.2                     In connection with the amendments to the ViroPharma
license grant set forth above and the other amendments to the Agreement, the
Parties hereby amend the Agreement by deleting Sections 2.2.3 (Grants to
ViroPharma), 2.5 (Denial of Cinryze Marketing Authorization), 3.2.13 (Sanquin’s
Development Program) and 3.2.14 (Sanquin’s Development Program) in their
entirety and replacing them in each case with the phrase “INTENTIONALLY
DELETED.”

 

7

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

2.5.3                     In order to include improvements to ViroPharma Product
developed by ViroPharma after the Effective Date of the Agreement in the license
grant set forth above in Section 2.5, the Parties hereby amend the Agreement by
deleting the language of Section 2.1.3 from “provided, however, that each of the
following countries” to the end of the sentence.

 

2.6                               Recombinant C1 Esterase Inhibitor

 

2.6.1. In order to conform to the defined term “ViroPharma Recombinant Product”
added by this Amendment, any use of “‘recombinant’ (non-plasma derived) C1
esterase inhibitor” or similar language in the Agreement shall mean ViroPharma
Recombinant Product, including without limitation in Sections 3.2.11, 3.2.12,
12.1 and 12.3 of the Agreement.

 

2.6.2. For the avoidance of doubt and without limiting the generality of the
foregoing, the Parties acknowledge and agree that for the purposes of Sections
2.4 (No Implied Rights; Reservation of Rights), 2.7.3 (Additional Rights for
Sanquin), 12.1 (Non-Compete), the term “ViroPharma Product” does not include
ViroPharma Recombinant Product.

 

2.7                               ViroPharma — No Implied Rights; Reservation of
Rights. The Parties hereby amend the Agreement by adding the following as new
Sections 2.10 and 2.11 of the Agreement:

 

2.10                        ViroPharma — No Implied Rights; Reservation of
Rights. Sanquin, its sublicensees, and their respective Affiliates shall have no
right, express or implied, with respect to the ViroPharma Technology except as
expressly provided in this Agreement. ViroPharma reserves the right under the
ViroPharma Technology to (i) perform its obligations under this Agreement;
(ii) commercialize and otherwise exploit, in accordance with the terms of this
Agreement, (A) Products outside the Licensed Territory and (B) other products
for any purpose; and (iii) conduct research and development in connection with
any ViroPharma Product and/or ViroPharma Recombinant Product. Sanquin and its
Affiliates shall have no right, expressed or implied, to any assets or
properties of ViroPharma and/or ViroPharma’s Affiliates, except as explicitly
set forth in this Agreement.

 

2.11                        Confirmation of Manufacturing Role. For the
avoidance of doubt, the provisions of Section 2.10 are not intended to, and
shall not diminish Sanquin’s exclusive right and obligation to manufacture
Products using Sanquin Technology and supply such Products to ViroPharma, and
ViroPharma’s right and obligation to purchase solely from Sanquin such Products,
as set forth in this Agreement.

 

2.8                               No Implied Rights; Reservation of Rights. The
Parties hereby amend the Agreement by deleting the fourth sentence of
Section 2.4 of the Agreement and replacing it with the following:

 

8

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“ViroPharma and its Affiliates shall have no right, express or implied, to any
assets or properties of Sanquin and/or Sanquin’s Affiliates, except as
explicitly set forth in this Agreement.”

 

2.9                               Regulatory Approvals. The Parties agree that,
notwithstanding ViroPharma’s ownership of all Regulatory Approvals for the
ViroPharma Product pursuant to Section 4.1.2, Sanquin shall have a right of
reference to such Regulatory Approvals in the event that, through no fault of
Sanquin, the applicable Regulatory Approval for the ViroPharma Product in the
Licensed Territories ceases to be valid. Accordingly, the Parties hereby amend
the Agreement by renumbering the existing Section 4.1.2 as new
Section 4.1.2(a) and adding the following as new Section 4.1.2(b):

 

4.1.2(b) Notwithstanding Section 4.1.2(a), in the event that, through no fault
of Sanquin, the applicable Regulatory Approval for the ViroPharma Product in a
country in the Licensed Territory is withdrawn or otherwise ceases to be valid,
then, ViroPharma shall have the sole right to seek to reinstate or validate such
Regulatory Approval and shall use *** to do so within *** months of such
withdrawal or invalidity, as applicable, if such withdrawal or invalidity is
susceptible to cure within such period, or such longer period as is reasonably
required so long as ViroPharma continues to use ***.  During such period that
the applicable Regulatory Approval for the ViroPharma Product in a country in
the Licensed Territory is withdrawn or invalid, ViroPharma will provide Sanquin,
on request and ***, with (i) a right of reference to the dossier for
ViroPharma’s Regulatory Approval with respect to the ViroPharma Product in such
country, or (ii) in the event that the applicable Regulatory Authority does not
accept such right of reference, a copy of the pharmaceutical, preclinical and
clinical documentation contained within the dossier for such Regulatory Approval
in such country and a license to use such documentation solely for the purposes
of obtaining Regulatory Approval for the ViroPharma Product in such country, in
each case, to enable Sanquin to obtain its own Regulatory Approval for the
ViroPharma Product in such country and continue to commercialize the ViroPharma
Product in such country; provided, however, that any such Regulatory Approval
obtained by Sanquin shall be withdrawn upon ViroPharma’s achievement of a
reinstatement or validation of such withdrawn or invalid Regulatory Approval and
provided, further, that Sanquin shall take no action that could reasonably be
expected to interfere with or harm ViroPharma’s right or ability to reinstate or
render valid such Regulatory Approval.

 

9

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

ARTICLE 3: CERTAIN SUPPLY ISSUES .

 

3.1                                Shortage of ViroPharma Product. In order to
conform to the provisions of this Amendment, Section 5.7.1 of the Agreement is
hereby amended by deleting the words, “Sanquin Precedent Countries,” in the last
line of Section 5.7.1 and replacing them with the words, “Licensed Territory.”

 

3.2                               Distribution Outside the ViroPharma Territory.
The Parties acknowledge and agree that ViroPharma may distribute ViroPharma
Product to ViroPharma Affiliates in the Excluded Territory, other than in the
United States.  Accordingly, the Parties hereby amend the Agreement by adding
the following as new Section 2.2.4 of the Agreement:

 

2.2.4.                  Notwithstanding any provision to the contrary in this
Agreement, ViroPharma may distribute ViroPharma Product in the Excluded
Territory, but excluding the United States, provided, however that any such
distribution shall only be to a ViroPharma Affiliate.

 

ARTICLE 4: CERTAIN REGULATORY MATTERS

 

4.1                               Reimbursement Price Applications; Commercial
Prices in the Licensed Territory. As set forth in Section 4 of the Agreement,
ViroPharma is responsible for and shall be the owner of the Regulatory
Approvals, including the Cinryze Marketing Authorization, for the ViroPharma
Product. The Parties agree that ViroPharma shall have the sole right, as between
the Parties, to liaise with the applicable Regulatory Authority for the purpose
of that Regulatory Authority setting a reimbursement price in the ViroPharma
Territory; provided, however, that in the Licensed Territory, (a) ***,
otherwise, (b) *** to liaise with the applicable Regulatory Authority for the
purpose of that Regulatory Authority setting a reimbursement price for the
ViroPharma Product in the Licensed Territory.  The Parties also agree that
Sanquin shall have the sole right, as between the Parties, to set the commercial
resale price for the ViroPharma Product that Sanquin will charge its customers
as a distributor in the Licensed Territory. Accordingly, the Parties hereby
amend the Agreement by inserting the following as new Section 6.3:

 

6.3                              Reimbursement Price Applications; Commercial
Prices in the Licensed Territory. ViroPharma shall have the sole right as
between the Parties to liaise with the applicable Regulatory Authority for the
purpose of that Regulatory Authority setting a reimbursement price for the
ViroPharma Product in the ViroPharma Territory; provided, however, that in the
Licensed Territory, (a) ***, otherwise, (b) *** to liaise with the applicable
Regulatory Authority for the purpose of that Regulatory Authority setting a
reimbursement price for the ViroPharma Product in the Licensed Territory. With
respect to subclause (a) above, ViroPharma and Sanquin agree that *** with such
Regulatory

 

10

--------------------------------------------------------------------------------

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Authorities, and will have the authority to agree to the reimbursement price
***, all in accordance with Applicable Law, and all subject to separate written
authorizations granted by ViroPharma to Sanquin, including in the form of a
power of attorney, substantially in accordance with the form attached as Annex
C. In addition, the Parties also agree that Sanquin shall have the sole right,
as between the Parties, to set the commercial resale price for the ViroPharma
Product that Sanquin will charge its customers as a distributor in the Licensed
Territory.

 

ARTICLE 5: TRANSITION PERIOD

 

5.1           ViroPharma Product Transition. Sanquin has obtained and maintains
a Cetor or Cebitor Marketing Authorization in each of Belgium, The Netherlands,
Luxembourg, Finland and France and Sanquin conducts, directly or through one or
more distributors, certain commercialization activities in such countries. In
connection with ViroPharma’s application for the Cinryze Marketing Approval, the
Parties hereby amend the Agreement by renumbering the existing Section 4.1.5 as
new Section 4.1.5(a) and adding the following as new Sections 4.1.5(b),
4.1.5(c), 4.1.5(d), 4.1.5(e) and 4.1.5(f):

 

4.1.5(b) Sanquin hereby represents, agrees and warrants to ViroPharma that:
(i) Sanquin has committed, by letter dated May 10, 2011 to the European
Commission that it will remove the Cetor and Cebitor Products from sale in the
countries of the European Union where it is currently for sale; and (ii) Sanquin
will remove the Cetor and Cebitor Product from sale in the countries of the
European Union and outside of the European Union where either or both are
currently for sale, no later than the Transition Trigger Date, in compliance
with Applicable Law.

 

4.1.5(c) Within *** days of the Amendment Effective Date and, in the case of the
Sanquin Precedent Countries, the Designated Sanquin Partnered Countries (ROW)
and the Sanquin Partnered Countries (Europe), in any event no later than ***
months prior to the Anticipated Transition Trigger Date in such country, the
Parties shall meet to discuss and agree the steps to effectuate the Product
Transition in such country, including: (i) assessing the availability of
ViroPharma Product for such country and the remaining inventory levels of Cetor
and/or Cebitor for such country; and (ii) informing each Existing Europe
Distributor, Existing ROW Distributor and distributors and customers, as
applicable, in each Sanquin Precedent Country, that Sanquin is withdrawing the
Cetor or Cebitor Product from the market in that particular country and that
following the Transition Trigger Date, Sanquin shall sell and

 

11

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

offer for sale the ViroPharma Product to such distributors and customers, as
applicable and taking such other measures as reasonably agreed to by the Parties
and as required by Applicable Law. Following such meeting and before the
Transition Trigger Date, Sanquin shall use its commercially reasonable efforts
to carry out such steps.

 

4.1.5(d) ViroPharma will, in compliance with Applicable Law, provide reasonable
marketing assistance to Sanquin, in form and substance to be reasonably agreed
to by the Parties, for Sanquin’s commercialization activities with respect to
the ViroPharma Product in the Licensed Territory during the Product Transition
and thereafter.

 

4.1.5(e) Each Party acknowledges and agrees that it shall comply with all
Applicable Law relating to Sanquin’s proposed sale of any ViroPharma Product,
ViroPharma Product Improvement or ViroPharma Recombinant Product directly or
indirectly into Iran including, prior to any sale, agreeing on the scope of the
requirements established by the United States and the European Union and
complying with all such requirements including laws, regulations or
rules promulgated by the US Office of Foreign Assets Control, C.F.R. 560.206,
and any similar EU laws, regulations or rules, including Council Regulation (EU)
No. 267/2012 of 23 March 2012 Ch. 5 Art. 30.

 

4.1.5(f) As the context permits and on a right-by-right and
obligation-by-obligation basis, in connection with the Product Transition, the
Parties agree that references to the Cetor and/or Cebitor Product set forth in
the Agreement, and Sanquin’s prospective rights and obligations in respect
thereof, shall expire and be of no effect; it being acknowledged and agreed that
Sanquin’s obligations and liabilities already in existence as of such time shall
survive.

 

5.2          Distribution Transition. Sanquin maintains, through one or more
distributors, certain distribution relationships in *** and ***. In connection
with the Product Transition, the Parties agree that Sanquin will terminate the
existing relationships in *** in accordance with Applicable Law and in
accordance with the provisions in the applicable contract in order to effect the
Product Transition. Accordingly, the Parties hereby amend the Agreement by
adding the following as new Section 4.3:

 

4.3                   Product Transition.

 

4.3.1                    Termination of Distribution Relationships in Sanquin
Partnered Countries (Europe). Upon agreement as to commercial availability of
ViroPharma Product in each of *** (except as set forth in Section 2.8.3), ***
and *** and in accordance with Applicable

 

12

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Law and the provisions in the applicable contract, Sanquin will terminate any
existing distribution or other commercial relationships in such country and
shall not enter into new distribution or other commercial arrangements with
respect to Cetor and/or Cebitor Product distributors in such country.

 

4.3.2                    ***. *** following the Amendment Effective Date,
ViroPharma shall pay to Sanquin one million and three hundred thousand United
States Dollars ($1,300,000 USD) excluding any VAT payable by Sanquin on the
payment from ViroPharma, as full payment for marketing and distribution rights
for the ViroPharma Product in ***. For the avoidance of doubt, *** hereby
included in the ViroPharma Territory as of the Amendment Effective Date. Within
*** days of the Amendment Effective Date, Sanquin shall terminate all existing
agreements regarding the development, sale, and/or distribution of any C1
esterase inhibitor product in ***.  In the event that Sanquin fails to terminate
such existing agreements within such *** day period, Sanquin shall, upon
ViroPharma’s request, *** refund to ViroPharma the full one million three
hundred thousand United States Dollars ($1,300,000 USD) payment excluding any
VAT payable by Sanquin on the payment from ViroPharma.  With respect to ***,
Sanquin represents and warrants that (a) it is able to terminate the existing
agreements in ***; (b) its termination agreement shall include a release of all
claims against Sanquin, its successors and assigns; and (c) neither the
termination pursuant to this Section 4.3.2 nor any Product Transition will
violate the terms of any agreement with any Third Party.

 

4.3.3                    Regulatory Cooperation. ViroPharma will, to the extent
permitted by Applicable Law, share with Sanquin, (its sublicensees and their
respective Affiliates) all applicable information with respect to the Product
Transitions and will cooperate with Regulatory Authorities to effect the Product
Transition; provided, however, that Sanquin shall cause its sublicensees and
their respective Affiliates to treat such information as Confidential
Information in the manner set forth in Section 16 of this Agreement mutatis
mutandis.

 

4.3.4                    Product Development. ViroPharma will continue to
provide to Sanquin for inclusion in the Cetor and Cebitor Product file
ViroPharma Product Improvements through the technology sharing provisions but
only until the completion of the Product Transition in all countries in the
Licensed Territory.  For the avoidance of doubt, ViroPharma Product Improvements
shall not include any ViroPharma Recombinant Product.

 

13

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

5.3          Existing ROW Distribution Arrangements. The Parties hereby amend
the Agreement by deleting Section 2.6.1 in its entirety and replacing it with
the following as new Section 2.6.1:

 

2.6.1.                 The Parties agree that in the event that Sanquin’s
agreements with current Existing ROW Distributors in any of the Sanquin
Partnered Countries (ROW) or Designated Sanquin Partnered Countries (ROW) expire
or are terminated, other than in connection with a transfer to ViroPharma
hereunder, ViroPharma shall have a right of first refusal for any applicable
country to be included in the ViroPharma Territory (with respect to any Sanquin
Partnered Country (ROW)) or excluded from the Licensed Territory (with respect
to any Designated Sanquin Partnered Country (ROW)). Sanquin shall give
ViroPharma written notice of such expiration or termination in such countries,
and ViroPharma shall have *** days after receipt of such notice to exercise its
right of first refusal by giving written notice to Sanquin. If ViroPharma
informs Sanquin that it wishes to exercise its right of first refusal, the
Parties shall agree on the conditions that shall be applicable to ViroPharma’s
rights in such country, provided that in the event that  the Existing ROW
Distributor is a ViroPharma affiliate, the terms and conditions applicable to
ViroPharma’s rights shall be ***. If the Parties reach agreement on such
conditions, (a) the ViroPharma Territory shall be increased to include such
country (with respect to any Sanquin Partnered Country (ROW)), and (b) the
Licensed Territory shall be reduced to exclude such country (with respect to any
Designated Sanquin Partnered Country (ROW)), and in all cases Schedule A shall
be amended from time to time to reflect such changes. If the Parties cannot
reach agreement on such conditions, Sanquin will be free to contract with a
Third Party, provided that Sanquin shall not contract with a Third Party under
conditions less favorable to Sanquin than those proposed by ViroPharma. Also in
the event that ViroPharma informs Sanquin in writing that it will not exercise
its right of first refusal, or if ViroPharma does not send any notification to
Sanquin within the aforementioned ***-period, Sanquin will be free to contract
with a Third Party.

 

ARTICLE 6: ADDITIONAL COVENANTS

 

6.1          Quality Agreement; Pharmacovigilance Agreement. The Parties agree
to amend the Quality Agreement and the PV Agreement to cover all activities
contemplated by this Amendment.

 

14

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

6.2          Certain Operational Issues. At the first meeting of the JSC after
the Amendment Effective Date, the Parties will discuss and mutually agree upon
their respective responsibilities for operational matters relating to the sale
and distribution of the ViroPharma Products, including the preparation and use
of marketing and educational materials, and sales personnel training, and
similar matters, and then will enter into such additional agreements or
understandings as the Parties agree may be necessary.

 

6.3          Non-Compete. In connection with the expanded ViroPharma Territory,
the license grant to Sanquin and the Product Transition, the Parties hereby
amend the Agreement by deleting Article 12 in its entirety and replacing it with
the following as new Article 12:

 

12.1        ViroPharma Non-Compete. As from the Amendment Effective Date,
ViroPharma, its Affiliates and its Sublicensees shall not distribute, market,
promote, offer for sale, sell or otherwise supply any Competitive Product in the
ViroPharma Territory, except with the consent of Sanquin.

 

12.2        Sanquin Non-Compete

 

12.2.1.          On a country by country basis following the applicable
Transition Trigger Date in such country, and except as otherwise provided in
Section 12.2.2, to the maximum extent permitted by Applicable Law, Sanquin shall
not, and Sanquin shall cause its sublicensees and its Affiliates to not,
distribute, market, promote, offer for sale, sell or otherwise supply any Cetor,
Cebitor, and/or any Competitive Product, directly or indirectly (including
through licensing or any other arrangement), whether alone or in combination
with other molecules or compounds, and whether at wholesale or retail, to any
Person anywhere in the world.

 

12.2.2.          Section 12.2.1 shall not restrict the right of Sanquin, to sell
and supply, whether directly or through its Affiliates, (i) prior to the ***
Transition Date, Cetor and/or Cebitor Product, and (ii) following the ***
Transition Date, ViroPharma Product (collectively, whether Cetor, Cebitor, or
ViroPharma Product, “*** Products”) to ***, subject to the provisions of this
Section 12.2.2.

 

(a) Sanquin shall not permit *** to use, and *** shall not use, *** Products for
any purpose other than the Industrial Use. For the purposes of this
Section 12.2.2, “Industrial Use” means the use of the *** Products solely as ***
in connection with the manufacture of certain plasma products under *** own
marketing authorization and corporate brand by *** or its affiliates (the “***
Plasma Products”) at any of ***’s manufacturing locations or those of its
affiliates as listed in Annex D.  Sanquin shall not amend Annex D to add or
remove manufacturing locations or *** Plasma Products without the prior written
consent of ViroPharma, not to be unreasonably withheld.

 

15

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

(c) For the avoidance of doubt, following the *** Transition Date neither ***
nor its affiliates shall, and *** and its affiliates shall not permit any Third
Party to, resell any *** Product or distribute, market, promote, or otherwise
use *** Product as a finished product. Prior to shipping any *** Product,
Sanquin shall include with or on the packaging such labeling and/or notices,
consistent with Applicable Law, as Sanquin and ViroPharma shall reasonably
agree, to provide notice that the *** Product may only be lawfully used for the
Industrial Use.

 

(d) In the event that Sanquin or its Affiliates, as applicable, (i) reasonably
suspects that *** or any of its Affiliates is likely to directly or indirectly
use *** Products for any purpose other than the Industrial Use or (ii) knows
that *** or any of its Affiliates has directly or indirectly used *** Products
for any purpose other than the Industrial Use, Sanquin shall not, and Sanquin
shall cause its sublicensees and its Affiliates to not, continue any
distribution, marketing, promotion, offer for sale, sale, license, or other
supply of *** Product to *** pursuant to Section 2.8.3 and this Section 12.2.2.

 

(e) ViroPharma will provide Sanquin with all Product information of ViroPharma
Product reasonably requested by *** for including the ViroPharma Product for
Industrial Use in its filings with the Regulatory Authorities.

 

(f) ViroPharma and Sanquin shall, from time to time and in the JSC, discuss and
agree to the time schedule for the transition of sales and supply to *** of
Cetor and/or Cebitor Product to ViroPharma Product (the “*** Transition Date”). 
Prior to the *** Transition Date, Sanquin shall enter into agreements or
arrangements with *** in a form that contains provisions reasonably agreed by
ViroPharma and Sanquin, and confirmed by Sanquin to ViroPharma in a letter
agreement, without the requirement for Sanquin to disclose Sanquin’s agreements
with *** to ViroPharma.

 

12.2.3.          For the avoidance of doubt, the provisions of Sections 12.2.1
and 12.2.2 shall apply to all developments arising out of the Sanquin Early
Stage Research Program.

 

12.3                       Competitive Product For the purposes of this
Article 12, “Competitive Product” means any pharmaceutical product, other than a
ViroPharma Product, that can be defined as a product that combines the following
characteristics (a), (b) and (c): (a) is (i) a C1 esterase inhibitor or (ii) any
other pharmaceutical product that,

 

16

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

when used to treat or prevent HAE (hereditary angio-edema), has a substantially
similar therapeutic or prophylactic effect as a C1 esterase inhibitor; and
(b) is approved for commercial sale in the applicable country in the ViroPharma
Territory; and (c) is sold with a label that includes indications substantially
identical to any indication for the ViroPharma Product in the applicable country
in the ViroPharma Territory.  For the avoidance of doubt, “Competitive Product”
does not include any ViroPharma Recombinant Product.

 

ARTICLE 7: REPRESENTATIONS AND WARRANTIES.

 

7.1             In connection with the foregoing amendments, Sanquin makes the
following representations and warranties and, accordingly, the Parties hereby
amend the Agreement by adding the following to Section 8.3 as new Section 8.3.3:

 

8.3.3                    Sanquin hereby represents and warrants to ViroPharma
that (a) it has terminated, is in the process of terminating, or will promptly
(in accordance with the schedule agreed pursuant to Section 4.1.5(c)) terminate
any existing distribution or commercial commitment with any Third Party that
relates to the right of such Third Party to import, use, sell and/or offer for
sale C1 esterase inhibitor in the ViroPharma Territory and (b) each of the
agreements with Existing ROW Distributors in the Designated Sanquin Partnered
Countries (ROW) is in effect.

 

7.2             Each Party hereby makes and confirms, from and after the
Amendment Effective Date, its representations and warranties set forth in
Sections 8.1, 8.2, 8.3.1, and 8.3.2 of the Agreement.

 

ARTICLE 8: MISCELLANEOUS

 

8.1          No Improper Business Practices The Parties hereby amend the
Agreement by adding the following as new Section 8.4:

 

8.4                              Each of the Parties shall not, and shall cause
each of its owners, directors, employees and every other person working on its
behalf, to not, in connection with the exercise of rights and performance of
obligations contemplated by this Agreement or in connection with any other
business transactions involving the other Party, make, offer or promise to make
any payment or transfer anything of value, directly or indirectly, (a) to any
governmental official or employee (including employees of government-owned and

 

17

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

government-controlled corporations and public international organization),
(b) to any healthcare professional or organization, (c) to any political party,
official of a political party or candidate, (d) to an intermediary for payment
to any of the foregoing, or (e) to any other person or entity if such payment or
transfer would violate any of the laws of the country in which made or any other
Applicable Law. It is the intent of the Parties that no payments or transfers of
value shall be made which have the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, kickbacks or other unlawful
or improper means of obtaining business. The provisions of this Section 8.4
shall not, however, prohibit normal and customary business entertainment or the
giving of business mementos of nominal value.

 

8.2          No Other Changes; Execution.

 

8.2.1.                 The execution and delivery of this Amendment is without
prejudice to any rights that accrued to the benefit of either Party under the
Agreement prior to the Amendment Effective Date; provided, however, that neither
Party shall have any liability of any kind or nature in respect of any failure
on its part to pursue the development and commercialization of a Product with
the diligence contemplated by Sections 2.2, 2.7, 3.4 or 4.1, and each Party
hereby expressly waives any claim or other remedy that it may have in that
regard.

 

8.2.2.                 Except as explicitly set forth in this Amendment, no
amendment or modification to the Agreement is hereby made. This Amendment may be
executed in counterparts.

 

[remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
personally or, as appropriate, by its duly authorized officers as of the
Amendment Effective Date set forth above.

 

 

VIROPHARMA SPRL

 

 

 

 

 

By:

/s/ Marco Carli

 

Name:

Marco Carli

 

Title:

Director

 

 

 

STICHTING SANQUIN BLOEDVOORZIENING (SANQUIN BLOOD SUPPLY FOUNDATION)

 

 

 

 

 

By:

/s/ Aart van Os

 

Name:

Aart van Os

 

Title:

Chairman of the Executive Board

 

List of Annexes to the First Amendment to Manufacturing and Distribution
Agreement (Europe and ROW)

 

Schedule A

 

Certain territories as of the Amendment Effective Date

 

 

 

Annex A

 

Anticipated Transition Trigger Dates

Annex B

 

Consented sublicensees

Annex C

 

Form of power of attorney

Annex D

 

*** manufacturing sites and *** Plasma Products

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

SCHEDULE A    ALL TERRITORIES AS OF THE AMENDMENT EFFECTIVE DATE

 

 

 

Areas and Countries

 

“ViroPharma
Territory”

 

“Licensed
Territory”

 

“Excluded
Territory”

 

1.

 

“Sanquin Precedent Countries”

 

 

 

 

 

 

 

 

 

Belgium

Finland

Luxembourg

The Netherlands(1)

 

Yes

 

Yes

 

No

 

2.

 

“Sanquin Partnered Countries (Europe)”

 

 

 

 

 

 

 

 

 

***

 

Yes

 

No

 

No

 

3.

 

“Designated Sanquin Partnered Countries (ROW)”

 

 

 

 

 

 

 

 

 

Egypt

Indonesia

Iran

Turkey

 

Yes

 

Yes

 

No

 

4.

 

“Sanquin Partnered Countries (ROW)” not including Designated Sanquin Partnered
Countries (ROW)

 

 

 

 

 

 

 

 

 

North America

Central America

South America(2)

Israel(3)

 

No

 

No

 

Yes

 

5.

 

All other countries in the world(4)

 

 

 

 

 

 

 

 

 

 

 

Yes

 

No

 

No

 

 

--------------------------------------------------------------------------------

 

 

(1)  Including the Dutch Overseas Territories.

(2)  Excluding Argentina and Brazil and the Dutch Overseas Territories.

(3)  Including the Palestinian Authority.

(4)  Including Argentina and Brazil.

 

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

ANNEX A             ANTICIPATED TRANSITION TRIGGER DATES

 

Country

 

Date before which ViroPharma is
committing to submit for regulatory
approval

 

Anticipated Transition Trigger Date

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

* To be discussed in the JSC.

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

ANNEX B             CONSENTED SUBLICENSEES

 

ViroPharma has consented to the following sublicensees (including their
affiliates if any) granted by Sanquin within the Licensed Territory, all as
referred to in Section 2.9:

 

***

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

ANNEX C             FORM OF POWER OF ATTORNEY

 

TO WHOM IT MAY CONCERN

 

ViroPharma Incorporated is an international biopharmaceutical company committed
to developing and commercializing novel solutions for physician specialists to
address unmet medical needs of patients living with diseases that have few if
any clinical therapeutic options.

 

ViroPharma SPRL is ViroPharma’s wholly-owned European subsidiary, responsible
for developing and commercializing important products targeting serious diseases
across Europe. European headquarters is located in Brussels, Belgium:

 

ViroPharma SPRL
rue Montoyer 47
1000 Brussels
Belgium

 

ViroPharma SPRL hereby, for purposes of marketing and sales, declares and
confirms the following:

 

[Sanquin Blood Supply Foundation (abbreviated Sanquin)

Plesmanlaan 125

1066 CX Amsterdam, The Netherlands]

 

is authorized to ***, on behalf of ViroPharma SPRL, and, as the licensee of
ViroPharma SPRL, to promote, market, sell and distribute in {Country…} the
medicinal product identified hereunder:

 

Cinryze, 500 U of C1 inhibitor (human), powder and solvent for solution for
injection

EU/1/11/688/001

 

ViroPharma SPRL

{Name…}

{Title…..}

{Date…}

 

--------------------------------------------------------------------------------


 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

ANNEX D             *** MANUFACTURING SITES AND *** PRODUCTS

 

***

 

--------------------------------------------------------------------------------
